DETAILED ACTION
RE: Ichim et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
3.	In the reply filed on 5/6/2021, new claims 26-45 have been added. Claims 1-25 have been canceled.	
4.	Applicant’s supplemental reply filed on 9/7/2021 is acknowledged. Claims 26-45 are pending. Claims 1-25 are canceled. Claims 26 has been amended. 
5.	Applicant elected species BCG as vaccine adjuvant without traverse in the reply filed on 5/29/2020. Applicant canceled the elected species BCG. Accordingly, the search has been extended to the next species CpG DNA recited in claim 35. Claims 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
6.	Claims 26-31 and 35-45 are under examination.

Objections and Rejections Withdrawn
7.	All prior objections and rejections set forth in the Final action mailed on 11/6/2020 are withdrawn in view of applicant cancellation of the claims.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 36-41 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 36 is drawn to the method of claim 26, wherein T cells are assessed for activation against PSMA antigen prior to initiation of treatment, during treatment and 
Claim 37 is drawn to the method of claim 36, wherein said desired intensity of treatment protocol is a criteria selected from the group consisting of: number of dendritic cells containing PSMA that are administered, frequency of administration of dendritic cells containing PSMA, plasma volume from which soluble TNF-alpha receptors are extracted during apheresis, and frequency of apheresis procedures to remove soluble TNF-alpha receptors. The specification, drawings and claims as filed do not contemplate claim 37. Specifically the specification, drawings and claims as filed do not contemplate a criteria selected from number of dendritic cells containing PSMA that are administered, frequency of administration of dendritic cells containing PSMA, plasma volume from which soluble TNF-alpha receptors are extracted during apheresis, and frequency of apheresis procedures to remove soluble TNF-alpha receptors.
Claim 45 recites “TNF-alpha trimer”. The specification, drawings and claims as filed do not mention “TNF-alpha trimer”. The specification, drawings and claims as filed only mentions “reduction of circulating TNF-alpha soluble receptor by immunopheresis” (para [009]).
If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims or drawing as originally filed, applicant must, in responding to this action, point out with particularity, where such support may be found.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 26-30 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2005/0265996A1, pub. date: 12/1/2005), in view of Goeckeler (WO2008/153802A1, pub. date: 12/18/2008).
Lentz et al. teaches a method of treating cancer patients, the method comprises  selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients by means of extracorporeal apheresis using immobilized anti-TNFR1, anti-TNFR2, TNF1 or TNF2, wherein the method further comprises treating patients with a vaccine against tumor antigens, activated dendritic cells (Example 1, [0069] and claims), or radiation (claim 11), wherein the cancer maybe a prostate cancer (claim 3). Both TNFR1 and TNFR2 are receptors for TNFα.
Lentz et al. does not teach that the vaccine comprises a dendritic cell pulsed with PSMA and an adjuvant.
Goeckeler et al. teaches a method of treating prostate cancer in a subject comprising isolating dendritic cells (DC) from the subject, and contacting DC with isolated PSMA or fragment thereof, whereby said DC become loaded with PSMA, and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz to further treat patients with a vaccine comprising a dendritic cell pulsed with PSMA and an adjuvant in view of Goeckeler. One of ordinary skill in the art would have been motivated to do so because Lentz et al teaches that their method of treating cancer including prostate by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients can be combined with a vaccine against tumor antigens, or activated dendritic cells (Example 1, [0069] and claims), or radiation (claim 3), and Goeckeler et al. teaches a method of treating prostate cancer in a subject by introducing to the subject a composition comprising PSMA loaded (pulsed) DC and an adjuvant (page 4, last para, page 8, last para, and page 25, last para). One of ordinary skill in the art would have had a reasonable expectation of success because Lentz teaches treating cancer including prostate cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients and Goeckeler teaches treating prostate cancer with a vaccine comprising PSMA pulsed DC and an adjuvant.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be .

12.	Claims 26-31, 35 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2005/0265996A1, pub. date: 12/1/2005), in view of Goeckeler (WO2008/153802A1, pub. date: 12/18/2008), further in view of Weinschenk et al. (US2011/0002963A1, pub. date: 1/6/2011).
	The teachings of Lentz and Goeckeler have been set forth above as they apply to claims 26-30 and 42-44.
	Goeckeler does not teach that the PSMA pulsed DC are administered with the adjuvant CpG DNA.
	Weinschenk et al. teaches that adjuvants are substance that non-specifically enhance or potentiate the immune response (e.g. immune response mediated by CTLs or helper-T cells to an antigen) ([0182]). Weinschenk et al. teaches that CpG triggered TLR9 activation enhances antigen-specific humoral and cellular responses to a wide variety of antigens, including peptide or protein antigens, live or killed viruses, dendritic cell vaccines, autologous cellular vaccines and polysaccharide conjugates in both prophylactic and therapeutic vaccines ([0183]). More importantly it enhances dendritic cell maturation and differentiation, resulting in enhanced activation of TH1 cells and strong cytotoxic T-lymphocyte (CTL) generation, even in the absence of CD4 T-cell help ([0183]).	 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz to further treat patients with a vaccine comprising a dendritic cell pulsed with PSMA and an adjuvant such as a CpG DNA in view of Goeckeler and Weinschenk. One of ordinary skill in the art would have been motivated to do so because Lentz et al. teaches that their method of treating cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients can be combined with a vaccine against tumor antigens, or activated dendritic cells (Example 1, [0069] and claims), or radiation (claim 3),  Goeckeler et al. teaches a method of treating prostate cancer in a subject by introducing to the subject a composition (vaccine) comprising PSMA loaded (pulsed) DC and an adjuvant (page 4, last para and page 8,last para), and Weinschenk et al. teaches that CpG triggered TLR9 activation enhances antigen-specific humoral and cellular responses to a wide variety of antigens, including dendritic cell vaccines and specifically enhances dendritic cell maturation and differentiation, resulting in enhanced activation of TH1 cells and strong cytotoxic T-lymphocyte (CTL) generation, even in the absence of CD4 T-cell help  ([0183]). One of ordinary skill in the art would have had a reasonable expectation of success because Lentz teaches treating cancer including prostate cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients, Goeckeler teaches treating prostate cancer with a composition comprising PSMA pulsed DC and an adjuvant, and Weinschenk et al. teaches that CpG triggered TLR9 activation enhances antigen-specific humoral and cellular responses to dendritic cell vaccines and specifically enhances dendritic cell maturation and .

13.	Claims 26-30 and 36-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2005/0265996A1, pub. date: 12/1/2005), in view of Goeckeler (WO2008/153802A1, pub. date: 12/18/2008), further in view of Sobol et al. (US 2002/0006413A1, pub. date: 1/17/2002), Harrop et al. (US 2009/0047307A1, pub. date: 2/19/2009) and Ware (US 2003/0060605A1, pub. date: 3/27/2003).
The teachings of Lentz and Goeckeler have been set forth above as they apply to claims 26-30 and 42-44.
	Lentz and Goeckeler do not teach assessing T cells for activation against PSMA prior to, during and after treatment in order to quantify desired intensity of treatment protocol. Lentz and Goeckeler do no teach detecting T cell activation by detecting T cell proliferation, IL-2 production and CD69 upregulation.
Sobol et al. teaches performing humoral and cellular assays before and after treatment ([0147], [0203]-[0205] and Tables 13-14), wherein humoral anti-tumor and anti-cancer immune response were detected by incubating tumor cells used for vaccination with serum from treated subject to determine if antibodies to the tumor or the component of the vaccine were generated ([0170]), wherein cell mediated immunity to the tumor cells were measured using the PBMC cells isolated from the patients pre and post treatment ([0133] and [0171]).  
Harrop et al. teaches that T cell activation may be measured via T cell proliferation or cytokine production, such as IFN[Symbol font/0x67] ([0070]). Harrop et al. teaches 
Ware teaches that T cell activation can be measured in terms of T cell proliferation, induction of activation markers such as CD69, production of cytokines such as IL2 and IFN[Symbol font/0x67] ([0159]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz  and Goeckeler as discussed above in paragraph 11 to further detect T cell activation, by detecting T cell proliferation, IL-2 production, or CD69 induction, in the blood sample of the patients before, during and after treatment in view of Sobol, Harrop and Ware. One of ordinary skill in the art would have been motivated to do so for purpose of monitoring patients’ immune response to the PSMA-pulsed DC vaccine because Sobol and Harrop teach detecting T cell activation before, after and during vaccine treatment for monitoring or evaluating patients’ immune response to the vaccination. One of ordinary skill in the art would have had a reasonable expectation of success because the methods of monitoring patients’ immune response to a vaccine by detecting T cell proliferation, IL-2 production and CD69 upregulation in the blood samples of the patients before, during and after vaccine treatment were well known in the art as shown by Sobol, Harrop and Ware.
.

14.	Claims 26-30 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2005/0265996A1, pub. date: 12/1/2005), in view of Goeckeler (WO2008/153802A1, pub. date: 12/18/2008), further in view of Pfizenmaier  et al. (US 8,927,205B2, Date of Patent: 1/6/2015)
	The teachings of Lentz and Goeckeler have been set forth above as they apply to claims 26-30 and 42-44.
	Although Lentz teaches extracorporeal apheresis using immobilized TNF1 or TNF2, Lentz does not teach immunopheresis using immobilized TNF-alpha trimer.
	Pfizenmaier teaches a method for extracorporeal depletion or removal TNFR from blood or blood fractions using immobilized stable TNF trimer (see claims). Pfizenmaier teaches that naturally occurring soluble cytokine members of the TNF ligand family exhibit their full bioactivity only as homotrimers (column 3, lines 45-67). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz to perform extracorporeal apheresis using immobilized TNF trimer in view of Pfizenmaier. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Pfizenmaier teaches that naturally occurring soluble cytokine members of the TNF ligand family exhibit their full bioactivity only as homotrimers (column 3, lines 45-67), and teaches a method for extracorporeal depletion 
It is noted that TNF is also known as TNFα or TNFSF2 (column 11, lines 45-55).


    PNG
    media_image1.png
    590
    623
    media_image1.png
    Greyscale


Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643